DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/8/2021 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 15-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Election/Restrictions
Applicant’s election without traverse of Species II and III in the reply filed on 4/8/2021 is acknowledged.
Claims 5, 11 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/8/2021.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15-17, 19-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Owaki (U.S. Pub. 2012/0038709)
	Regarding claim 15, a liquid ejecting unit comprising a liquid ejecting head (20, 81, 90, 100; elements form the liquid ejecting head) configured to eject a liquid from a plurality of nozzles (Abstract; Figures 1, 3; Paragraphs 0035, 0055-0056)
	A holding portion (60) that holds the liquid ejecting head and that includes an opening (70, 71; the cover head 70 is secured to the case 60) to expose the plurality of nozzles through the opening so that the liquid can be ejected from the plurality of nozzles (Figure 1; Paragraphs 0044, 0049-0050)
	A coupling member (Figure 1; Paragraph 0060); a first fixing member (120) fixing the liquid ejecting head to the holding portion (60) [the fixing member secures the liquid ejecting head components together to form the head unit 10; Paragraph 0061], wherein the coupling member is provided with a first coupling portion and a first through-hole (openings for the fixing member 120 can be seen on element 82; opening on edge of element 82 which element 120 will pass through; Figures 1-2; Paragraph 0061)
	The liquid ejecting head is provided with a second coupling portion that is configured to be coupled to the first coupling portion (Figures 1-2; Paragraphs 
	The first fixing member passes through the first through hole in a state in which the first coupling portion and the second coupling portion are coupled to each other (Figures 1-2; Paragraph 0061)
	Regarding claim 16, the liquid ejecting head is configured to eject the liquid to a first direction, and the first direction is the same as a direction that the first fixing member is inserted to the first through hole and is the same as a direction that the first coupling portion is coupled to the second coupling portion (Figures 1-2)
	Regarding claim 17, a terminal end of the first fixing member (120) extending vertically beyond the nozzles on a side of the liquid ejecting head opposite to a supply flow channel side of the liquid ejecting head (Figure 2)
	Regarding claim 19, a second liquid ejecting head configured to eject a liquid, wherein the holding portion further holds the second liquid ejecting head (Plurality of liquid ejecting heads are disclosed; Abstract; Figures 1-2; 9-10)
	Regarding claim 20, a controller controlling the liquid ejecting head (Paragraph 0052)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Owaki (U.S. Pub. 2012/0038709) in view of Nagata et al (U.S. Pub. 2015/0116424)
	Regarding claim 18, Owaki is silent regarding a carriage, however Nagata discloses it is known to use a carriage with a line printer head unit (Abstract)
	At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Nagata into the device of Owaki, for the purpose of maintaining a specific gap between the print head and the platen (Paragraph 0013)

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Owaki (U.S. Pub. 2012/0038709) in view of Hara et al (U.S. Pub. 2007/0159204)
Regarding claim 21, Hara discloses a coupling member includes an electric wiring member having an electric wiring (connectors may function as through hole wirings of circuit board/electronics); the electric wiring member is provided with the first coupling portion; one of ht efirst coupling portion and the 
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Hara into the device of Owaki, for the purpose of forming secure electrical connections

Allowable Subject Matter
Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
The primary reason for the allowance of claims 1-2, 6-10, 12 is the inclusion of the limitation of a gap is formed between an outer peripheral surface of the first fixing member and an inner peripheral surface of the first through hole.  It is this limitation found in each of the claims, as it is claimed in the combination, 
The primary reason for the allowance of claims 13-14 is the inclusion of the limitation of the first coupling portion and the second coupling portion have different positions in a state in which the coupling member is rotated with respect to the liquid ejecting head such that the first fixing member is inserted into the second through hole and the second fixing member is inserted into the first through hole.  It is this limitation found in each of the claims, as it is claimed in the combination, that has not been found, taught or suggested by the prior art of record which makes these claims allowable over the prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON S UHLENHAKE whose telephone number is (571)272-5916.  The examiner can normally be reached on Monday-Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON S UHLENHAKE/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        September 10, 2021